DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McManus 3,400,882.
McManus discloses, regarding claim 1, a fluidic device (see Fig. 1), comprising an enclosed passage 10 adapted to convey a circulating fluid; and a flow unit 14/15 arranged in the enclosed passage 10, wherein the flow unit comprises: a first electrode 18; and a second electrode 21 offset from the first electrode 18 in a downstream direction of a flow of the circulating fluid, the first electrode 18 and the second electrode 21 being connectable to a voltage source (see wires 17, 24); wherein the first electrode 18 is formed as a grid structure (see Fig. 2) and arranged to allow the circulating fluid to flow through the first electrode 18 (clearly shown in Figs. 1-2); Re claim 2, wherein: the first electrode 18 comprises bridges 25 and joints (see joints where elements 25 cross and where elements 25 meet the ring of 18) forming the grid structure; at least a portion of at least one of the bridges 25 has a maximum height (height of elements 19) in a direction parallel to a direction of the flow and a maximum gauge (width of elements 19) in a direction orthogonal to the direction of the flow; and said maximum height is larger than said maximum gauge (clearly shown in Fig. 4); Re claim 3, wherein the flow unit Re claim 4, wherein the flow unit 14/15 is arranged to cover an entire cross section of the enclosed passage 10; Re claim 10, wherein at least a portion of the enclosed passage is formed as a tube 10; Re claim 11, wherein the second electrode 21 is formed as a grid structure.
McManus discloses, regarding claim 13, a method of controlling a circulating fluid in a fluidic device (see Fig. 1), the method comprising: activating a flow unit 14/15 so as to induce a flow of the circulating fluid in the fluidic device, wherein the flow unit 14/15 is arranged in an enclosed passage 10 that is adapted to convey the circulating fluid, and the flow unit 14/15 comprising a first electrode 18 and a second electrode 21 that is offset from the first electrode 18 in a downstream direction of a flow of the circulating fluid (clearly shown in Fig. 1), the first electrode 18 and the second electrode 21 being connectable to a voltage source (see wires 17, 24), wherein the first electrode 18 is formed as a grid structure (see Fig. 2) and is arranged to allow the circulating fluid to flow through the first electrode 18; and deactivating the fluidic device so as to impede the flow of the circulating fluid in the fluidic device; Re claim 14, wherein the step of activating the flow unit 14/15 comprises applying a voltage difference between the first electrode 18 and the second electrode 21 (see col. 3, lines 55-63); Re claims 15 and 18, wherein the flow unit comprises: the first electrode 18 comprises bridges 25 and joints (see joints where elements 25 cross and where elements 25 meet the ring of 18) forming the grid structure; at least a portion of at least one of the bridges 25 has a maximum height (height of elements 19) in a direction parallel to a direction of the flow and a maximum gauge (width of elements 19) in a direction orthogonal to the direction Re claim 16, wherein deactivating the fluidic device comprises turning off the flow unit 14/15, and the fluidic device is in an operational mode (substantially broad; off is a mode) when the flow through the flow unit is reduced or eliminated; Re claim 17, wherein deactivating the fluidic device comprises reducing or removing a voltage difference between the first electrode 18 and the second electrode 21 (this is clearly the case).

Claims 1, 3, 6-8, 11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2011/0116206 A1.
 Kim discloses, regarding claim 1, a fluidic device 100, comprising an enclosed passage 110 (see para. [0032]) adapted to convey a circulating fluid; and a flow unit 120/130 arranged in the enclosed passage 110, wherein the flow unit comprises: a first electrode 120; and a second electrode 130 offset from the first electrode 120 in a downstream direction of a flow of the circulating fluid, the first electrode 120 and the second electrode 130 being connectable to a voltage source (clearly shown in Fig. 1); wherein the first electrode 120 is formed as a grid structure (clearly shown in Figs. 1 and 3A) and arranged to allow the circulating fluid to flow through the first electrode 120 (clearly shown in Figs. 1-2); Re claim 3, wherein the flow unit 120/130 is arranged to cover at least part of a cross section of the enclosed passage 110; Re claim 6, wherein at least a portion of the enclosed passage 110 is adapted to provide a thermal connection (see 140) to allow transfer of heat between the circulating fluid and a surrounding of the fluidic device 100; Re claim 7, wherein the enclosed passage 110 is Re claim 8, wherein the heat exchanger is a heat sink 140 or heat source 150; Re claim 11, wherein the second electrode 130 is formed as a grid structure (clearly shown in Fig. 1).
Kim discloses, regarding claim 13, a method of controlling a circulating fluid in a fluidic device 100, the method comprising: activating a flow unit 120/130 so as to induce a flow of the circulating fluid in the fluidic device 100, wherein the flow unit 120/130 is arranged in an enclosed passage 110 that is adapted to convey the circulating fluid, and the flow unit 120/130 comprising a first electrode 120 and a second electrode 130 that is offset from the first electrode 120 in a downstream direction of a flow of the circulating fluid (clearly shown in Fig. 2), the first electrode 120 and the second electrode 130 being connectable to a voltage source (clearly shown in Fig. 1), wherein the first electrode 120 is formed as a grid structure clearly shown in Figs. 1 and 3A) and is arranged to allow the circulating fluid to flow through the first electrode 120; and deactivating the fluidic device so as to impede the flow of the circulating fluid in the fluidic device 100; Re claim 14, wherein the step of activating the flow unit 120/130 comprises applying a voltage difference between the first electrode 120 and the second electrode 130 (clearly shown in Figs. 1-2); Re claim 16, wherein deactivating the fluidic device 100 comprises turning off the flow unit 120/130, and the fluidic device 100 is in an operational mode (substantially broad; off is a mode) when the flow through the flow unit is reduced or eliminated; Re claim 17, wherein deactivating the fluidic device 100 comprises reducing or removing a voltage difference between the first electrode 120 and the second electrode 130 (this is clearly the case); Re claim 19, wherein at least a portion of the enclosed passage 110 is adapted to provide a thermal connection (see Re claim 20, wherein the enclosed passage 110 is adapted to be thermally connected to a heat exchanger and the heat exchanger comprises at least one of a heat sink 140 or a heat source 150.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter 5,180,288.
Richter discloses, regarding claim 1, a fluidic device 10, comprising an enclosed passage (see Fig. 2) adapted to convey a circulating fluid; and a flow unit 26/27 arranged in the enclosed passage, wherein the flow unit comprises: a first electrode 27; and a second electrode 26 offset from the first electrode 27 in a downstream direction of a flow of the circulating fluid, the first electrode 27 and the second electrode 26 being connectable to a voltage source (see col. 6, lines 8-15); wherein the first electrode 27 is formed as a grid structure and arranged to allow the circulating fluid to flow through the first electrode 27 (clearly shown in Figs. 1-2); Re claim 11, wherein the second electrode 26 is formed as a grid structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bonne 7,494,326 in view of Thorslund WO2015/084238 A1 (published 11 June 2015).
Bonne discloses, regarding claim 1, a fluidic device 30, comprising an enclosed passage 61-64 adapted to convey a circulating fluid 55; and a flow unit 31/32 arranged in the enclosed passage 61-64, wherein the flow unit comprises: a first electrode 32; and a second electrode 31 offset from the first electrode 32 in a downstream direction of a flow of the circulating fluid, the first electrode 32 and the second electrode 21 being connectable to a voltage source (clearly shown in Fig. 6). However, Bonne does not teach the first electrode being formed as a grid structure.
Thorslund teaches a flow unit 100, wherein the flow unit 100 comprises: a first electrode 110; and a second electrode 120 offset from the first electrode 110 in a downstream direction of a flow of the circulating fluid, the first electrode 110 and the second electrode 120 being connectable to a voltage source (see Abstract), further regarding claim 1, wherein the first electrode 110 is formed as a grid structure (see Fig. 1) and arranged to allow the circulating fluid to flow through the first electrode 110.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the first electrode to be formed as a grid structure, as taught by Thorslund, in order to improve the capacity and efficiency of the flow unit.
Thorslund further teaches, regarding claim 2, that the first electrode 18 comprises bridges 111 and joints 112 forming the grid structure; at least a portion of at least one of the bridges 111 has a maximum height in a direction parallel to a direction of the flow and a maximum gauge in a direction orthogonal to the direction of the flow; and said maximum Re claim 3, wherein the flow unit 100 is arranged to cover at least part of a cross section of the enclosed passage 61-64; Re claim 4, wherein the flow unit 100 is arranged to cover an entire cross section of the enclosed passage 61-64 (clearly shown in Fig. 6); Re claim 11, wherein the second electrode 120 is formed as a grid structure.
Bonne further discloses, regarding claim 5, that the fluidic device 30 comprises an array of flow units 31/32 arranged to have a lateral extension in a common lateral plane (see Fig. 6), wherein a downstream side of a first one of the flow units 31/32 is in fluid communication with an upstream side of a second one of the flow units 31/32 so as to allow the circulating fluid to pass through said first and second one of the flow units (see how 31/32 form four flow units in chambers 61-64, respectively); Re claim 9, wherein the enclosed passage 61-64 is formed of a first chamber 61 in fluid communication with a second chamber 62, and wherein the flow unit 31/32 is arranged in one of said first chamber and said second chamber.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McManus 3,400,882 in view of Thorslund WO2015/084238 A1 (published 11 June 2015).
McManus discloses the invention as discussed above. However, McManus does not teach at least one of the first electrode and the second electrode comprising a suspension structure arranged to absorb thermally induced deformations in the first electrode or the second electrode, respectively.
regarding claim 12, wherein at least one of the first electrode 110 and the second electrode 120 comprises a suspension structure 115, 125 arranged to absorb thermally induced deformations in the first electrode 110 or the second electrode 120, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the first or second electrode of McManus to include a suspension structure, as taught by Thorslund, in order to absorb thermally induced deformations in the first electrode or the second electrode, respectively.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0116206 A1 in view of Thorslund WO2015/084238 A1 (published 11 June 2015).
Kim discloses the invention as discussed above. However, Kim does not teach at least one of the first electrode and the second electrode comprising a suspension structure arranged to absorb thermally induced deformations in the first electrode or the second electrode, respectively.
Thorslund teaches a flow unit 100, wherein the flow unit 100 comprises: a first electrode 110; and a second electrode 120 offset from the first electrode 110 in a regarding claim 12, wherein at least one of the first electrode 110 and the second electrode 120 comprises a suspension structure 115, 125 arranged to absorb thermally induced deformations in the first electrode 110 or the second electrode 120, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the first or second electrode of Kim to include a suspension structure, as taught by Thorslund, in order to absorb thermally induced deformations in the first electrode or the second electrode, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746